Citation Nr: 0111344	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-09 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether the income attributable to the helpless child is 
excessive for non-service-connected death pension.


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran had military service from February 1950 to August 
1950, from August 1951 to July 1954, and from January 1958 to 
August 1974.  He died in March 1999.  The appellant is the 
former spouse of the veteran, and appeals on behalf of P. 
(the child of the appellant and the veteran), who was 
previously adjudicated as a helpless child of the veteran.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2000 RO decision which, in pertinent part, 
denied entitlement to non-service-connected death pension 
benefits on behalf of P. as the adult helpless child of the 
veteran; the appellant appealed this determination.  The 
appellant initially requested a Board hearing, but by a 
statement dated in January 2001, she withdrew her hearing 
request.

The Board notes that in a February 2000 decision, the RO also 
denied entitlement to dependency and indemnity compensation 
(DIC), denied death pension on behalf of the appellant, and 
denied entitlement to accrued benefits.  The appellant did 
not appeal these determinations, they are not in appellate 
status, and they will not be addressed by the Board.  
38 U.S.C.A. § 7105 (West 1991).



FINDING OF FACT

The appellant's and P.'s annualized countable income exceeds 
the maximum annual income for improved death pension benefits 
for a surviving child.



CONCLUSION OF LAW

The appellant's and P.'s excessive income is a bar to 
improved death pension benefits.  38 U.S.C.A. §§ 1503, 1541, 
1542, 5312 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.23, 3.24, 
3.271, 3.272, 3.273 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The birth certificate of P. reveals that he was born in May 
1971, and is the child of the appellant and the veteran.  In 
an October 1989 decision, the RO determined that P. was the 
helpless child of the veteran, as he became permanently 
incapable of self-support prior to May [redacted], 1989.

The veteran's death certificate reveals that he died in March 
1999 and that he was divorced at the time of his death.  
Records on file reflect that the veteran was receiving VA 
service-connected disability compensation when he died.

By a letter dated in September 1999, the appellant requested 
benefits on behalf of her mentally handicapped son, P.  She 
enclosed an August 1989 letter from a private physician 
indicating that P. was totally and permanently disabled with 
marked mental retardation and other disabilities.

In October 1999, the RO received the appellant's application 
for DIC, death pension and accrued benefits by a surviving 
spouse or child.  She stated that she was divorced from the 
veteran in March 1994.  She reported no assets or income 
other than benefits from the Social Security Administration 
(SSA).  She reported that she received a monthly SSA check of 
$1,118, and said her child's share was $548.

In a February 2000 decision, the RO denied improved death 
pension on behalf of P. as he had too much income under the 
applicable laws and regulations.  The RO calculated that the 
appellant's annual SSA income was $13,728, and P.'s annual 
SSA income was $6,732.

By a letter dated in March 2000, the appellant said that the 
income amounts cited by the RO were correct.  She asserted 
that her income should not be included when calculating P.'s 
annual income.  By a statement dated in May 2000, she 
essentially reiterated her assertions, and said that as P. 
was considered to be an adult by his state of residence, only 
his income, not hers, should be considered.  She said she was 
P.'s custodian.

II.  Analysis

The appellant contends that her adult son, P., is entitled to 
non-service-connected death pension benefits.  The Board 
notes that the appellant is not personally eligible for 
improved death pension as she was divorced from the veteran 
prior to his death and is not his surviving spouse.  P. has 
been previously recognized by the RO as the helpless 
"child" of the veteran on the basis of permanent incapacity 
for self-support at the date of attaining the age of 18 
years.  38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. §§ 
3.57(a)(1)(ii), 3.315(a), 3.356 (2000).

Prior to addressing the merits of the appellant's 
contentions, it must be pointed out that a significant change 
in the law was effected during the pendency of this appeal, 
when on November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the VCAA, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  Here, 
the appellant was notified in February 2000 and April 2000 
that her claim was denied due to excess income.  The 
appellant in effect disagrees with the applicable criteria 
governing payment of VA death pension benefits.  Based on the 
foregoing, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed, as 
this is a case in which the laws and regulations, as opposed 
to the facts, govern its disposition.  As well, VA has a duty 
under the VCAA to assist the appellant in obtaining evidence 
necessary to substantiate her claim, but in this instance she 
has not referenced any missing evidence that might aid her 
claim or may otherwise affect the outcome of this matter.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.  

Non-service-connected improved death pension is a benefit 
payable by the VA to a surviving spouse and children of the 
veteran for non-service-connected death. Among other 
requirements, the benefit may be paid only if annual income 
is not in excess of the maximum annual pension rate which is 
established each year. 38 U.S.C.A. §§ 1503, 1541, 1542, 5312 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.23, 3.24, 3.271, 
3.272, 3.273 (2000).  In determining countable income, 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under 38 C.F.R. § 
3.272.  Id. 

Governing regulation provides that in order to calculate the 
rate of improved pension for a surviving child, in cases in 
which there is no personal custodian, i.e., there is no 
person who has the legal right to exercise parental control 
and responsibility for the child's welfare (See § 3.57(d)), 
or the child is in the custody of an institution, pension 
shall be paid to the child at the annual rate specified in 38 
U.S.C. 1542, as increased from time to time under 38 U.S.C. 
5312, reduced by the amount of the child's countable annual 
income.  Each time there is an increase under 38 U.S.C. 5312, 
the actual rate will be published in the "Notices" section 
of the Federal Register.  38 C.F.R. § 3.24(b) (2000).  
Pension shall be paid to a child in the custody of a person 
legally responsible for the child's support at an annual rate 
equal to the difference between the rate for a surviving 
spouse and one child under § 3.23(a)(5), and the sum of the 
annual income of such child and the annual income of such 
person or, the maximum annual pension rate under paragraph 
(b) of this section, whichever is less.  38 C.F.R. § 3.24(c) 
(2000).  See also 38 U.S.C.A. § 1542 (West 1991).

The appellant filed her claim for death pension (on behalf of 
P.) in October 1999.  Effective December 1, 1999, the maximum 
annual rate of improved death pension for a surviving child 
alone was $1,532, and the maximum annual rate of improved 
death pension for a surviving spouse with one child of the 
veteran in her custody was $7,891.  65 Fed. Reg. 5930 (2000); 
38 U.S.C.A. §§ 1541, 1542, 5312; 38 C.F.R. §§ 3.23, 3.24 
(2000).

On her October 1999 application for death pension, the 
appellant indicated she had a monthly income of $1,118, and 
her son P. had a monthly income of $548.  No deductions were 
reported.

Since P. is a "child" of the veteran and in the custody of 
the appellant, the maximum annual rate of improved death 
pension is the difference between the rate for a surviving 
spouse and one child under § 3.23(a)(5) ($7,891), and the sum 
of the annual income of such child and the annual income of 
such person (approximately $20,000), or, the maximum annual 
pension rate under 38 C.F.R. § 3.24(b) ($1,532), whichever is 
less.  38 C.F.R. § 3.24(c) (2000).  The sum of the countable 
annual income of the appellant and P. is approximately 
$20,000 and exceeds the maximum annual rate under § 
3.23(a)(5), and thus there is no entitlement to non-service-
connected pension.  P.'s countable annual income also exceeds 
the maximum annual rate under 38 C.F.R. § 3.24(b).  It is 
clear that P. has exceeded the income limitation for death 
pension for a surviving child.  Thus, the claim must be 
denied due to excessive income.

There is no legal basis upon which to grant death pension 
benefits to the appellant.  Her claim must therefore be 
denied as a matter of law.  See Sabonis, supra.  


ORDER

As the income attributable to the helpless child is excessive 
for improved death pension benefits, the claim is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

